This is an action to recover the possession of an automobile instituted in the municipal court of the city of High Point, wherein from an adverse judgment the defendant appealed to the Superior Court of Guilford County. In the Superior Court judgment was entered overruling the assignments of error of the appellant and affirming the judgment of the municipal court. From this judgment the defendant appealed to the Supreme Court, making the single assignment of error "the judgment as signed affirming the judgment of the municipal court."
We have examined the judgment of the Superior Court and find therein
No error.